Title: To Thomas Jefferson from John Garland Jefferson, 18 November 1792
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland Nov. 18. 1792.

I received your favor of Nov. 4. in Richmond. I had not then time to answer it, but now return you my most hearty thanks. The money for which you gave the order, was paid upon application, and all my wants on this score were soon satisfyed. If it was possible for me to believe that benevolent or malicious spirits presided over men, and conducted them to good or bad Fortune, I shoud certainly conclude, that a very benevolent one has the care of me, and intended some peculiar favor in introducing me to you, that the rembrance of former misfortunes might be effaced by your generosity, and friendship. But I believe, the most powerful divinities that preside over us, are good, and bad conduct; that good conduct, and good fortune, generally go hand in hand. They are in my opinion deceived, who expect anything supernatural from fortune. Chance certainly acts a considerable part in the world, and men frequently owe to that, what they attribute to the interposition of some power peculiarly friendly to them. They ask with a mysterious air why some men, who have the greatest industry, shoud prosper either not at all, or only for a short duration, and that others who have neither industry, or prudence, shoud fall into large estates! I think that if effects were traced to their true causes, that the phaenomenon might be easily solved, and the fountain discovered, from whence flows these things apparently contradictory. It might be discovered, that men who have industry, often want something as necessary, and that those who have not industry, often have that, which supplies its place; and that chance often supplies, the place of both.  Thus causes by being traced to their origin might be rendered plain enough, for the weakest conception. Pardon my dear Sir, these loose reflections, intended to fill up a blank, and be assured that however uncertain other things may be, or seem, whether some invisible power has the direction of us, or whether chance does, what is attributed to an unseen hand, that nothing is more certain, than the sincere regard, with which I am, Your most obliged and obt. servant

Jno G: Jefferson

